 1                         SUPPLEMENTAL AFFIDAVIT OF KOUA LEE
 2 I, KOUA LEE, do hereby declare:

 3 1.    I live in the Mount Shasta Vista subdivision of Siskiyou County with my wife, Yiping

 4       Yieng.

 5 2.    I have agreed to join this case as a Plaintiff.

 6 3.    I previously provided the Court with an affidavit (dated and filed June 11, 2021). The

 7       present affidavit is intended to supplement the June 11 affidavit, which was also true and

 8       correct.

 9 4.    In the June 11 affidavit, I explained that my wife and I previously relied on water trucks as

10       a source of water but had to drive to the Mt. Shasta City creek twice a week since the ban. I

11       also explained that we need this water for drinking and cooking, and for our animals.

12 5.    My wife and I farm our own food and previously relied on our vegetables as well as our

13       animals for food. Since the water truck ban, we have not been able to grow any vegetables

14       because we do not have enough water.

15 6.    We also do not have enough water to keep our animals alive. Five hens and one rooster

16       have died recently because of the lack of water.

17 7.    My wife and I also suffer from a lack of water. We are only able to bathe one time per

18       week. We do not have enough water to stay cool and hydrated in the summer heat. We must

19       rely on the shade of the trees to keep cool. I am thirsty all the time.

20 8.    I have become very depressed because I do not have enough water.
21

22 I hereby declare under penalty of perjury that the foregoing is true and correct. Executed on this

23 ____ day of July 2021 in Siskiyou County, California.

24

25          Dated: July _____ 2021                                         _____________________
26                                                                         KOUA LEE

27
28

                                                       1

                                 SUPPLEMENTAL AFFIDAVIT OF KOUA LEE
                               DILEVON LO et al. v. COUNTY OF SISKIYOU et al.
